DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are allowed under this Office action.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 were carefully reviewed and a search with regards to independent claim 1 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-8, specifically independent claim 1,  the prior art searched was found to neither anticipate nor suggest a display control device comprising: a front image acquiring portion configured to acquire front images acquired in a chronological order by a front camera that images a front of a vehicle traveling on a traveling lane; a lane line position calculation portion configured to calculate a position of a lane line separating the traveling lane and an adjacent lane adjacent to the traveling lane based on movement of the vehicle in a period from a point at which the front image is acquired by the front camera; a movement track calculation portion configured to calculate a movement track of the vehicle based on a speed vector of the vehicle; a map creating portion configured to create a map regarding the position of the lane line in a range capable of being imaged by the front camera and a range capable of being imaged by a rear camera that images a rear of the vehicle based on the position of the lane line calculated based on the front image, which is a calculation result of the lane line position calculation portion, and a direction and a distance of the vehicle and a change in a posture in the period from the point at which the front image is acquired, which is a calculation result of the movement track calculation portion; and a display control portion configured to display, on a display portion, a synthesized image in which a pseudo lane line image corresponding to the lane line in the map regarding the position of the lane line is superimposed onto a rear side image acquired after the movement of the vehicle by the rear camera based on the map created by the map creating portion.
The most relevant arts searched, Moriyama, etc. (US 20140085466 A1), modified by Watanabe, etc. (US 20140092237 A1), teach that a display control device comprising: a front image acquiring portion configured to acquire front images acquired in a chronological order by a front camera that images a front of a vehicle traveling on a traveling lane; a lane line position calculation portion configured to calculate a position of a lane line separating the traveling lane and an adjacent lane adjacent to the traveling lane based on movement of the vehicle in a period from a point at which the front image is acquired by the front camera; a movement track calculation portion configured to calculate a movement track of the vehicle based on a speed vector of the vehicle; a map creating portion configured to create a map based on a calculation result of the lane line position calculation portion and a calculation result of the movement track calculation portion; and a display control portion configured to display, on a display portion, a synthesized image in which a pseudo lane line image corresponding to the lane line is superimposed onto a rear side image acquired after the movement of the vehicle by a rear side camera that images a rear side of the vehicle based on the map created by the map creating portion. However, Moriyama, modified by Watanabe, does not teaches every claimed limitation, especially the claimed limitation of "a map creating portion configured to create a map regarding the position of the lane line in a range capable of being imaged by the front camera and a range capable of being imaged by a rear camera that images a rear of the vehicle based on the position of the lane line calculated based on the front image, which is a calculation result of the lane line position calculation portion, and a direction and a distance of the vehicle and a change in a posture in the period from the point at which the front image is acquired, which is a calculation result of the movement track calculation portion; and a display control portion configured to display, on a display portion, a synthesized image in which a pseudo lane line image corresponding to the lane line in the map regarding the position of the lane line is superimposed onto a rear side image acquired after the movement of the vehicle by the rear camera based on the map created by the map creating portion” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612